DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-8 are presented for examination.
Claims 2-3 have been preliminarily canceled. 
Claims 1, 4-8 are allowed.

Invention
The Present invention teaches "A vehicle position estimation apparatus according to the present invention includes a painted line recognition result processing unit configured to calculate whether the vehicle has made a lane change and a direction of the lane change when the vehicle has made the lane change, a vehicle lateral position calculating unit configured to calculate a lane where the vehicle is in travel and a vehicle lateral position that is a lateral position of the vehicle in the lane based on whether the vehicle has made the lane change, the direction of the lane change, and a lane connection relation, and an on-map vehicle position calculating unit configured to calculate an on-map position of the vehicle on the road based on a map information, the lane where the vehicle is in travel, the vehicle lateral position, and a forward travel distance.”
          
Reason for Allowance
Claims 1, 4-8 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 is allowed, the claims 4-8 are also allowed based on their dependency upon the independent claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Fujii et al. (US Pub. No.: 2017/0243491 A1) teaches “A surrounding information acquisition section and a recognition unit (a surrounding detection unit) detect a first position (a change position) at which the type of a lane mark is switched. A lane change determination unit outputs a determination result whether lane change is available or 

          Nishida et al.(US Pub. No.: 2005/0273260 A1) teaches “A boundary detector includes a candidate line detecting unit that detects a candidate line of a lane boundary position drawn on the road surface based on image information from a camera. The detector also includes a lane boundary position selecting unit that selects the lane boundary position based on the candidate line; an additional lane boundary position selecting unit that selects a lane boundary position of an additional lane that is added to a main lane based on the candidate line; and an additional processing unit that stops adopting the lane boundary position for a predetermined time period when the additional lane boundary position selecting unit selects a lane boundary position of the additional lane.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667